Citation Nr: 0823625	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2.	Entitlement to service connection for right ear hearing 
loss.

3.	Entitlement to a compensable rating for left ear hearing 
loss.

4.	Entitlement to a compensable rating for residuals of a 
left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to January 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2004, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In October 2004, these matters were remanded 
for additional development.  


FINDINGS OF FACT

1. Carpal tunnel syndrome was not manifested in service; the 
preponderance of the evidence is against finding that the 
veteran has such disability or that any such disability would 
be related to his service.  

2. The veteran is not shown to have a right ear hearing loss 
disability by VA standards. 

3. It is not shown that the veteran's left ear hearing acuity 
was Level X or Level XI at any time during the appeal period.

4. It is reasonably shown that throughout the appeal period 
the veteran's residuals of a left wrist fracture have been 
manifested by evidence of arthritis with painful motion; the 
wrist is not ankylosed.  



CONCLUSIONS OF LAW

1. Service connection for bilateral carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, (2007). 

2. Service connection for right ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

3. A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007).

4. A 10 percent rating is warranted for the veteran's 
residuals of a left wrist fracture.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71, 4.71a; Codes 
5003, 5010, 5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the veteran's claims of service connection for 
right ear hearing loss and bilateral carpal tunnel syndrome, 
he was advised of VA's duties to notify and assist in the 
development of these claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  September 2001, March 2003, and November 2004 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for securing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  The 
claim was readjudicated after all critical notice was issued, 
and development sought by the Board was completed.  See March 
2008 Supplemental Statement of the Case (SSOC).  The veteran 
is not prejudiced by this process, and it is not alleged 
otherwise.

As for the increased rating claims, since the rating decision 
on appeal granted service connection for left ear hearing 
loss and residuals of a left wrist fracture, and assigned 
disability ratings, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 488 F.3d 1311 (Fed. Cir. 2007).  A  
September 2002 statement of the case provided notice on the 
"downstream" issues of increased initial ratings, and March 
2003 and March 2008 SSOCs readjudicated the matters after 
further development was completed, and the veteran and his 
representative responded and.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his representative has alleged that notice in 
this matter was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  In November 2004, the RO requested that the 
veteran furnish all records pertaining to his worker's 
compensation claim, a signed authorization for the release of 
private medical records from Dr. D.P.D. at the "Nix Medical 
Center," and any additional information he might have 
regarding treatment he received for carpal tunnel syndrome.  
In response, he submitted medical records related to his 
worker's compensation claim and from the Ear, Nose, & Throat 
Clinics of San Antonio.  The Board notes that the "NIX 
Health Care System" is a member of the Ear, Nose, & Throat 
Clinics of San Antonio.  The veteran also submitted unsigned 
authorizations for Drs. M.J. and R.G.  In November 2006, he 
was advised that signed authorizations for Drs. M.J. and R.G. 
were necessary; he did not respond to this request.  The duty 
to assist is not a one-way street; VA is unable to obtain 
these medical records without the veteran's cooperation.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO 
arranged for VA examinations in October 2001 and March 2006.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral carpal tunnel syndrome

The veteran alleges he has bilateral carpal tunnel syndrome 
as a result of working as a mechanic in service.  His SMRs 
are silent for any complaints, findings, treatment, or 
diagnosis relating to carpal tunnel syndrome.  A November 
1998 reserve service examination report notes that symptoms 
of bilateral carpal tunnel syndrome without physical findings 
were present.  In the veteran's November 1998 report of 
medical history, it was noted that he used a jackhammer in 
his civilian occupation, causing his hands to become numb.

At the May 2004 videoconference hearing, the veteran 
testified that he continued to experience the same [carpal 
tunnel] symptoms as in November 1988; specifically, he could 
not make a fist.  He also testified that he had undergone a 
Worker's Compensation evaluation for bilateral carpal tunnel 
syndrome, which had resulted in treatment with therapy.  He 
denied having had bilateral carpal tunnel syndrome diagnosed, 
but noted that when he advised the physician conducting his 
physical examination that he was a mechanic in the military 
for about six years and nine months, she indicated a person 
with such work experience could begin to have carpal tunnel.

In support of his claim, the veteran submitted records from 
his claim for Worker's Compensation.  They are silent for any 
complaint, findings, treatment, or diagnosis related to 
bilateral carpal tunnel syndrome.  A June 1998 initial 
medical visit report notes that the veteran injured his right 
hand tightening screws at work; contusion and sprains/strains 
of the right wrist and hand was diagnosed.  

VA arranged for the veteran to be examined to determine the 
presence and etiology of bilateral carpal tunnel syndrome.  
On March 2006 VA orthopedic examination, the diagnosis was 
"subjective complaints of carpal tunnel syndrome without 
objective physical or electrodiagnostic findings of carpal 
tunnel syndrome."  Upon physical examination of the veteran 
and review of the claims file, including SMRs and postservice 
treatment records, the examiner stated that there was "no 
medical basis in fact that a scaphoid fracture over 20 years 
ago would produce carpal tunnel symptoms particularly one 
that healed in a normal position."  He noted further that 
the veteran did not have any joint instability or intercalary 
instability in his wrists, and that there was tenderness only 
in the volar flexors.  He pointed out that August 2004 
electrodiagnostic studies, the most sensitive indicators of 
carpal tunnel disease where the median nerve is impinged in 
the carpal tunnel, showed no evidence of carpal tunnel 
syndrome, and stated, "In the absence of electrodiagnostic 
positive findings the diagnosis of carpal tunnel syndrome 
cannot be made."  In his opinion, "the veteran's complaints 
of carpal tunnel syndrome are worked up and his current exam 
findings of flexor tenosynovitis in both forearms has 
developed more likely than not as the result of occupational 
activities after the military."  As this opinion was by an 
orthopedic surgeon (who would be qualified to provide it), 
was based on a review of the record, and included an 
explanation of the rationale for the opinion, it has 
substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

The veteran's own statements stating that he has bilateral 
carpal tunnel syndrome and that it is related to his service 
are not competent evidence, as he is a layperson, and lacks 
the training to opine regarding medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The threshold matter that must be established, here as in any 
claim seeking service connection, is whether the veteran 
indeed has the disability for which service connection is 
sought, i.e., carpal tunnel syndrome.  Although carpal 
tunnel-like symptoms were noted in 1998, the veteran has not 
received a definite diagnosis of carpal tunnel syndrome.  
[And what symptoms were noted on March 2006 VA examination 
were attributed to his postservice occupational activities.]  
Notably, at the videoconference hearing he even testified 
that he has not had carpal tunnel syndrome diagnosed.  
Because the record does not show a diagnosis of bilateral 
carpal tunnel syndrome, the Board finds that there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.

Right ear hearing loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R.  §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's SMRs show that in February 1982, he complained 
of hearing loss.  Audiometry revealed that puretone air 
conduction thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
20
15
LEFT
20
15
30
40
50

Mild-to-moderate high frequency sensorineural hearing loss in 
the left ear was diagnosed.  It was noted that no profile was 
required at that time, but re-evaluations were recommended on 
an "as needed" basis.  

Audiometry at the time of the veteran's service separation 
examination in October 1983 revealed puretone air conduction 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
n/a
5
LEFT
15
10
25
n/a
55

Moderate high frequency hearing loss in the left ear was 
diagnosed.  

On November 1988 audiological evaluation (for reserve service 
purposes), puretone air conduction thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
40
30
LEFT
10
15
25
65
60

High frequency hearing loss was diagnosed.  It was also noted 
that the veteran used jackhammers in his civilian occupation.  

On February 1993 audiological evaluation for reserve service, 
puretone air conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25
LEFT
35
30
50
70
80

The diagnosis was left ear hearing loss and "right waxes".

On audiometry at Avada Audiology & Hearing Care in September 
2001,  word recognition scores were 100 percent, right ear 
and 96 percent, left ear.

On October 2001 VA audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
15
15
30
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The veteran reported a history of noise exposure that 
consisted of gunfire, artillery, heavy machinery, and power 
tools.  The diagnosis was normal hearing in the right ear and 
mild-to-moderate sensorineural loss in the left ear.

On audiometric evaluations at the Ear, Nose, & Throat Clinics 
of San Antonio in March 2003 and December 2004; asymmetric 
hearing loss was diagnosed.

On March 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
35
70
70

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  His history of noise exposure included 
heavy machinery and power tools in service, and heating and 
air conditioning equipment noise as a heating and air 
conditioning technician postservice.  The diagnosis was 
normal hearing in the right ear and mild-to-severe 
sensorineural hearing loss in the left ear.

The veteran's SMRs note that he worked in a motor pool next 
to a radar unit that emitted high frequency pitched sounds.  
Therefore, it is not in dispute that he was exposed to 
acoustic trauma in service.  [Significantly, he was also 
exposed to substantial postservice occupational acoustic 
trauma.]  The SMRS show that on separation from service, his 
right ear hearing acuity was normal.  As there is also no 
evidence that hearing loss disability was manifested in the 
first postservice year, there is no basis in the record for 
establishing service connection for hearing loss disability 
on the basis that it became manifest in service, and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as organic disease of the nervous system under 
38 U.S.C.A. §§ 1112, 1137).  

The veteran may still establish service connection for right 
ear hearing loss by show that he has a right ear hearing loss 
disability, and that such disability is related to his 
exposure to acoustic trauma in service, or is somehow 
otherwise related to his service. The next threshold matter 
that must be addressed in this matter is whether he has a 
right ear hearing loss disability by VA standards (as hearing 
loss disability is defined by regulation, 38 C.F.R. § 3.385).  

It is noteworthy at the outset that the puretone threshold 
results of the veteran's private audiological evaluations 
from Avada Audiology & Hearing Care and the Ear, Nose, & 
Throat Clinics of San Antonio are in a chart format that the 
Board is neither competent nor authorized to interpret.  
Furthermore, under governing regulation, testing of hearing 
loss disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  There is 
no indication that the private hearing evaluations were 
conducted in the specific manner prescribed by regulation.  
Thus, neither the puretone thresholds nor the speech 
discrimination testing results of these audiograms are 
appropriate for use in establishing whether the veteran has a 
hearing loss disability by VA standards.

The record shows that in November 1988, while the veteran was 
in reserve service, audiometry (puretone thresholds) showed 
an apparent right ear hearing loss.  However, on subsequent 
audiological evaluation, in February 1993, his right ear 
hearing acuity was within normal hearing limits by VA 
standards.  VA attempted to assist the veteran in 
substantiating that he has a right ear hearing loss 
disability; however, both examinations by VA, in October 2001 
and in March 2006, found that he does not have a right ear 
hearing loss disability by VA standards.  Consequently, the 
conclusion must be that the elevated puretone thresholds in 
1988 were an acute anomaly, that resolved.

Because the record does not show that the veteran has had a 
hearing loss disability by VA standards at any time during 
the appeal period, there is no valid claim of service 
connection for such disability.  See Brammer, supra.  
Accordingly, the claim must be denied.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Where, as here, the appeal is from the initial rating 
assigned with the award of service connection for a 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Left ear hearing loss

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  A 10 
percent rating is warranted for unilateral service-connected 
hearing loss when hearing acuity in the service connected ear 
is Level X or Level XI.  38 C.F.R. § 4.85, Table VII.
Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The RO has assigned a 0 percent rating for the veteran's left 
ear hearing loss for the entire appeal period, i.e., from 
July 9, 2001 to the present.  

As was previously noted, the audiometry by Avada Audiology & 
Hearing Care and by Ear, Nose, & Throat Clinics of San 
Antonio is not shown o have been conducted as prescribed by 
governing regulation, and is inappropriate for rating the 
veteran's service connected left ear hearing loss disability.  
The only audiometry during the appeal period suitable for 
rating purposes is the official audiometry in October 2001 
and March 2006.  October 2001 VA audiometry revealed an 
average puretone threshold of 45 decibels in the left ear; 
speech discrimination was 94 percent.  March 2006 VA 
audiometry revealed an average puretone threshold of 50 
decibels in the left ear; speech discrimination was 98 
percent.  Under Table VI, the veteran's hearing acuity at 
both audiological evaluations constituted Level I hearing in 
the left ear.  Under 38 C.F.R. § 4.85, Table VII, such 
hearing acuity warrants a noncompensable rating under Code 
6100.  An exceptional pattern of hearing loss (as defined in 
38 C.F.R. § 4.86) is not shown; consequently, alternate 
(Table VIA) criteria are not for consideration.

As the current 0 percent rating assigned for the veteran's 
left ear hearing loss disability encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a 0 percent rating, the veteran's appeal for a 
compensable rating must be denied.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation by the veteran 
of "marked" interference with his employment or frequent 
hospitalizations due to left ear hearing loss, or other 
factors of like gravity, which would suggest that referral 
for extraschedular consideration is indicated. 

Residuals of a left wrist fracture

The veteran sustained a left wrist fracture on active duty.  
The December 2001 rating decision granted service connection 
and assigned a 0 percent rating for such disability.  

October 2001 VA examination noted that there were early 
degenerative changes in the wrist.  The ranges of motion 
reported were full, and the examiner noted that the 
disability was without evidence of significant residual 
functional limitations.  However, it was also noted that 
there was slight tenderness to palpation in the left wrist 
"anatomic snuffbox", and that there was radiocarpal area 
pain on extremes of ulnar deviation and palmar flexion 
passively.  

On March 2006 VA examination it was noted that X-rays of the 
left wrist showed degenerative changes (i.e. arthritis).  
There were small osteophytes projecting off the radial aspect 
of the mid-portion of the scaphoid, consistent with a healed 
scaphoid fracture.  Range of motion studies revealed full 
active and passive motions of the wrist in all planes, and 
the diagnosis was left scaphoid fracture, healed, without 
residual functional limitation.  On physical examination, it 
was noted that there was pain in the left wrist on ulnar 
deviation, in the flexor tendon area and on the palmar aspect 
of the wrist.  

The RO has not assigned staged ratings for the veteran's 
service connected residuals of a left wrist fracture; a 
noncompensable rating under Code 5215 has been assigned for 
the entire appeal period.  

Code 5215 (for limitation of motion of the wrist) provides 
for a single 10 percent rating where palmar flexion in either 
wrist is limited in line with the forearm or where 
dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  
Inasmuch as both VA examinations during the appeal period 
found essentially full active and passive motion of the 
wrist, a compensable rating under Code 5215 clearly is not 
warranted.
Looking to alternate criteria for rating this disability, the 
Board notes that because there is X-ray evidence of 
degenerative changes (arthritis) in the left wrist, the 
criteria of Codes 5010/5003 are for application.  Under Code 
5003, where limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic Code (as 
here), a rating of 10 percent is for application for the 
joint affected by limitation of motion.  Limitation of motion 
may be confirmed by swelling, spasm, or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a.

In the instant case both VA examinations found that the 
veteran had pain in the wrist on ulnar deviation.  As such 
finding by VA examiners constitutes satisfactory evidence of 
painful motion, the veteran is entitled to a 10 percent 
rating for his service connected left wrist disability for 
the entire appeal period.  

Inasmuch as there is no evidence that the veteran's left 
wrist is ankylosed, there is no basis for a rating in excess 
of 10 percent under the Code 5214 criteria (for ankylosis of 
the wrist).  38 C.F.R. § 4.71a.  


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for right ear hearing loss disability is 
denied.

A compensable rating for left ear hearing loss is denied.

A 10 percent rating is granted for residuals of a left wrist 
fracture, subject to the regulations governing payment of 
monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


